Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an application filed June 3, 2021. Claims 1-2, 6, 9, and 11 have been amended. Claims 1-12 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
The indicated allowability of claims 1-12 is withdrawn in view of the newly discovered reference(s) C et al. (US 2017/0289184 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C et al. (US 2017/0289184 A1).

With respect to claim 1,  C discloses a system for a local area network (LAN) (120) in communication with a first network (180) (Fig. 1), the LAN comprising a LAN router 110 in communication with a plurality of LAN network devices (131-136) (Fig. 1, gateway 142 in communication with devices 110-n), the plurality of LAN network devices in communication via the first network with a plurality of external network devices (141, 142) (Fig. 1), the system comprising:
a cloud server (160) in communication with the first network ([0028], cloud service in communication with gateway in network), the cloud server further comprising a device attribute database (530) and configured to receive telemetry data and fingerprint data and update the device attribute database ([0028]-[0029] and [0077]-[0079], cloud service receives device interactions summary (DIS) from gateway and builds models of information from uploaded DIS); and
an agent (115) in communication with the cloud server and the plurality of
network devices and the plurality of external network devices via the LAN router,
wherein the agent comprises a processor and a memory configured to store non-transitory instructions which, when executed ([0029], [0064], and [0069], home gateway includes agent for communicating with cloud service agent; agent includes processor and memory), perform the steps of:

executing a scan of the plurality of LAN network devices; ([0029], collecting device data for new devices);
generating the fingerprint data based upon one of the group consisting of the network traffic, the LAN network device scans, and the network traffic and the LAN network device scans ([0020], machine learning to generate fingerprint of interaction);
generating the telemetry data based upon one of the group consisting of the network traffic, the LAN network device scans, and the network traffic and the LAN network device scans ([0029] and [0075]-[0076], gateway logs and generates a summary for each device); and
sending the telemetry data and the fingerprint data to the cloud server ([0076], gateway provides summary of interactions to cloud service).
With respect to claim 2, C discloses the system of claim 1, wherein the cloud server is further configured to generate a fingerprint from one of the group consisting of the telemetry data, the fingerprint data, and the telemetry data and/or the fingerprint data ([0020], fingerprint generated from interaction patterns of devices).
With respect to claim 3, C discloses the system of claim 1, wherein the cloud server is further configured to:

compare the fingerprint to a stored fingerprint of a device type indicated by the
device profile identifier ([0105], determining whether new interactions match DIS signature stored), and
determine if the fingerprint indicates anomalous behavior for the device type ([0020] and [0030], identifying suspicious activity using DIS signature).
With respect to claim 4, C discloses the system of claim 1, wherein the agent is resident within the LAN router ([0028]-[0029], gateway agent for home gateway).
With respect to claim 5, C discloses the system of claim 1, wherein the cloud server is further configured to update a user interface to indicate the update the device attribute database ([0119]-[0121], periodically sending updated DIS to cloud service).
With respect to claim 6, C discloses a server (160) in communication with an agent (115) in a local area network (LAN) (120) via a first network (180) (Fig. 1), the LAN comprising a plurality of LAN network devices (131-136) (Fig. 1), in communication via the first network with a plurality of external network devices (141, 142) (Fig. 1), the server comprising:
a device attribute database (530) (Fig. 2 and [0076], DIS store); and
a processor and a memory configured to store non-transitory instructions which,
when executed (Fig. 3), perform the steps of:
receiving telemetry data and fingerprint data from the agent regarding traffic
between one of the plurality of LAN network devices and one of the plurality of external
network devices ([0076], gateway provides summary of interactions to cloud service);

one of the group consisting of the telemetry data, the fingerprint data, and the telemetry
data and the fingerprint data ([0020], machine learning to generate fingerprint of interaction); and
storing the fingerprint in the device attribute database ([0081], store DIS signature in DIS store 450).
	With respect to claim(s) 7-12, the server, method, and agent of claim(s) 7-12 does/do not limit or further define over the system and server of claim(s) 1-6. The limitations of claim(s) 7-12 is/are essentially similar to the limitations of claim(s) 1-6. Therefore, claim(s) 7-12 is/are rejected for the same reasons as claim(s) 1-6. Please see rejection above.	
	





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        August 18, 2021